Citation Nr: 1757655	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to a separate compensable rating for bilateral lower extremity radiculopathy associated with the low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from February 1970 to January 1972.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge other than the undersigned.  

In November 2013 and July 2016, the Board remanded for further development.  

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

In February 2017, the Board remanded for further development.  Substantial compliance was not achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran generally contends that his current low back disability is etiologically related to his in-service back injury.  As the evidence is currently insufficient to decide the claims, remand is required.  Specifically, the March 2017 medical nexus opinion offered by the nurse practitioner was inadequate, as it contained an outcome-determinative, internal inconsistency and lacked rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jones v. Shinseki, 23 Vet. App. 382 (2010).  The June 2017 addendum by a physician simply listed the evidence and provided no conclusions or rationale.  As the appeals herein are inextricably intertwined, they must be remanded concurrently.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from the June 2017 physician to clarify whether: 

(a)  it is at least as likely as not that the Veteran's current low back disability was caused or aggravated beyond natural progression by the in-service back injury; or 

(b)  a nexus determination cannot be made without resorting to mere speculation.  

See March 2017 medical nexus opinion, pg 2 (examiner found the disability less likely than not caused or aggravated by service, but provided rationale that she was unable to confirm whether the disability was related to the in-service back injury "without resorting to mere speculation").  The Board cannot rely on this internally inconsistent opinion to decide the claim.

If the June 2017 examiner is not available, the AOJ must seek this clarification from another appropriate medical professional.

An adequate opinion must consider the Veteran's statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions.  

If any opinion cannot be rendered without resorting to mere speculation, the examiner must state whether this is due to: the limits of the examiner's medical knowledge; the limits of general medical knowledge; or the need for additional evidence.  The examiner must clearly identify what facts cannot be determined.  See Jones, 23 Vet. App. at 382.

2.  Readjudicate the appeals.  

The AOJ is advised that the appeals herein are inextricably intertwined.  See Harris, 1 Vet. App. at 180. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2017).

